Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.204 Filed 08/13/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

AMERICAN CENTER FOR
PAIN MANAGEMENT, PLLC
(JUANITA PETTWAY),

                  Plaintiff,
                                           Case No. 20-CV-11080
vs.
                                           HON. GEORGE CARAM STEEH
STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.,

              Defendant.
_____________________________/

                ORDER GRANTING DEFENDANT’S
           MOTION FOR SUMMARY JUDGMENT (ECF NO. 8)

      This case arises out of plaintiff, American Center for Pain

Management, PLLC’s complaint seeking payment for services allegedly

rendered to Jaunita Pettway following a motor vehicle accident. The case is

now before the Court on defendant State Farm Mutual Automobile

Insurance Co.’s motion for summary judgment. Fed.R.Civ.P.56. Upon a

careful review of the written submissions, the Court deems it appropriate to

render its decision without a hearing pursuant to Local Rule 7.1(f)(2). For

the reasons set forth below, defendant’s motion for summary judgment is

GRANTED.



                                     -1-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.205 Filed 08/13/21 Page 2 of 8




                           FACTUAL ALLEGATIONS

        Non-party Juanita Pettway was involved in a motor vehicle accident

on November 5, 2018. At the time of the accident, Pettway was insured by

defendant under an automobile policy issued in accordance with the

provision of the No-Fault Automobile Insurance Act, MCL § 500.3101, et

seq. Pettway sustained bodily injuries and received medical treatment from

plaintiff. Plaintiff filed this action against defendant on December 13, 2019

seeking to recover payment for $108,898.30 in medical care and treatment

allegedly provided to Pettway between December 13, 2018 and August 19,

2019.

                        PROCEDURAL BACKGROUND

        Discovery was taken in this case, including the deposition of Dr.

Chitra Sinha, the sole owner of plaintiff and the individual most

knowledgeable regarding plaintiff’s charges for services. On January 15,

2021, defendant filed its motion for summary judgment. The parties then

agreed to engage in mediation and the Court ordered that if the case was

not resolved, plaintiff’s response brief would be due three weeks later. The

mediation process did not result in a settlement and plaintiff’s response

was due by July 30, 2021. (ECF entry by Court on July 9, 2021). Plaintiff

did not file a response by the due date.


                                      -2-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.206 Filed 08/13/21 Page 3 of 8




       On August 6, 2021, Court staff emailed plaintiff’s counsel to advise

the Court on the status of his response. The Court did not receive a

response to its email. On August 10, 2021, Court staff called counsel’s

office and was told that counsel was not in the office and that no message

could be taken. On August 10, the Court sent another email to counsel. On

August 11 at 2:01 p.m., counsel responded that he had been out of the

office for personal reasons and would file a response within 24 hours. On

August 11, the Court responded by email that counsel either needed to file

a stipulation that opposing counsel agreed to his filing a late response or he

had to file a motion for leave of court, and to let the Court know how he

proposed to proceed. By August 13, the Court had not heard back from

counsel, by email or otherwise, and no further pleadings had been filed by

plaintiff.

                            LAW AND ANALYSIS

       Summary judgment is proper “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(a). A fact is material only if it

might affect the outcome of the case under the governing law. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). On a motion for

summary judgment, the court must view the evidence, and any reasonable


                                      -3-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.207 Filed 08/13/21 Page 4 of 8




inferences drawn from the evidence, in the light most favorable to the non-

moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (citations omitted); Redding v. St. Eward, 241 F.3d

530, 531 (6th Cir. 2001).

      Here, defendant bears the burden of persuasion in its claim, so to

obtain summary judgment its showing “must be sufficient for the court to

hold that no reasonable trier of fact could find other than for [him].”

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986) (quoting W.

Schwarzer, Summary Judgment Under the Federal Rules: Defining

Genuine Issues of Material Fact, 99 F.R.D. 465, 487–88 (1984)); see also

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001)

(“[I]f the moving party also bears the burden of persuasion at trial, the

moving party's initial summary judgment burden is ‘higher in that it must

show that the record contains evidence satisfying the burden of persuasion

and that the evidence is so powerful that no reasonable jury would be free

to disbelieve it.’” (quoting 11 James William Moore et al., Moore's Federal

Practice § 56.13[1], at 56–138 (3d ed.2000))). In making this determination,

the Court views the evidence, and any reasonable inferences drawn from

the evidence, in the light most favorable to the defendants. Matsushita, 475

U.S. at 587.


                                      -4-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.208 Filed 08/13/21 Page 5 of 8




      In this case plaintiff has not opposed defendant’s dispositive motion,

however “the district court cannot grant a motion for summary judgment

without first considering supporting evidence and determining whether the

movant has met its burden.” Allstate Ins. Co. v. Das, 86 F. Supp. 3d 716,

724 (E.D. Mich. 2015) (quoting Byrne v. CSX Transp., Inc., 541 Fed.Appx.

672, 675 (6th Cir. 2013); see also Delphi Auto. Sys., LLC v. United Plastics,

Inc., 418 Fed.Appx. 374, 381 (6th Cir. 2011) (“[A] district court cannot grant

summary judgment in favor of a movant simply because the adverse party

has not responded. The court is required, at a minimum, to examine the

movant's motion for summary judgment to ensure that he has discharged

that burden.” (quoting Carver v. Bunch, 946 F.2d 451, 454–55 (6th Cir.

1991))). “Nonetheless, when a motion for summary judgment is

unopposed, ‘[n]othing in either the Rules or case law supports an argument

that the trial court must conduct its own probing investigation of the

record.’” Id. at 724-25 (quoting Guarino v. Brookfield Twp. Trustees, 980

F.2d 399, 405 (6th Cir. 1992)). “The court may rely on the moving party's

unrebutted recitation of the evidence in reaching a conclusion that facts are

uncontroverted and that there is no genuine issue of material fact.” Id. at

725 (quoting Jones v. Kimberly–Clark Corp., 238 F.3d 421 (6th Cir. 2000)).




                                     -5-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.209 Filed 08/13/21 Page 6 of 8




      Michigan’s No-Fault Act “provides a system of mandatary no-fault

automobile insurance, which requires Michigan drivers to purchase

personal protection insurance.” Advocacy Org. for Patients & Providers v.

Auto Club Ins. Ass'n, (“AAOP”) 257 Mich. App. 365, 373 (2003), aff'd, 472

Mich. 91 (2005) (citing MCL § 500.3101 et seq.). “Under personal

protection insurance, an insurer is liable to pay benefits for accidental

bodily injury arising out of the ownership, operation, maintenance, or use of

a motor vehicle.” MCL § 500.3105(1). The No-Fault Act provides that

personal protection insurance benefits are payable by a no-fault insurer for

“[a]llowable expenses consisting of all reasonable charges incurred for

reasonably necessary products, services, and accommodations for an

injured person’s care, recovery, or rehabilitation . . . .” MCL § 500.3107(1).

      An expense is considered to be incurred when a service has been

performed and the insured has an obligation to pay for those services.

Burris v. Allstate Ins. Co., 480 Mich. 1081, 745 N.W.2d 101 (2008). The

term “incur” means “to become liable for” and liable means “[r]esponsible or

answerable in law; legally obligated.” Bombalski v. Auto Club Ins. Ass’n,

247 Mich.App. 536, 637 N.W.2d 251 (2001). Defendant contends that

Pettway has not incurred any cost for plaintiff’s services because Dr. Sinha

testified that plaintiff never bills its patients and never pursues them for a


                                      -6-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.210 Filed 08/13/21 Page 7 of 8




difference if less than the full amount is paid by the insurance company.

(Sinha dep. pp. 17-18). Plaintiff has not presented any evidence to support

a genuine issue of fact that Pettway has actually incurred any costs for its

services.

      In addition, the No-Fault Act requires that insurers only pay on behalf

of insureds “reasonable” charges for products and services. Douglas v.

Allstate Ins. Co., 492 Mich. 241, 274-277 (2012). In this regard, the No-

Fault Act requires that insurers “challenge the reasonableness of a medical

provider’s charges and that medical providers should expect no less.” Auto-

Owners Ins. Co. v. Compass Healthcare PLC, 326 Mich. App. 595, 609-10

(2018). Michigan courts have held that “a hospital’s itemized bills and

records do not, standing alone, satisfy the ‘reasonableness’ requirement.”

Bronson Methodist Hosp v Auto-Owners Ins Co., 295 Mich. App. 431, 452

(2012).

      At her deposition, Dr. Sinha could not explain why the rates charged

were reasonable and testified that plaintiff has never been paid the full

amount charged for the services at issue. (Sinha dep., pp. 49-54).

Moreover, plaintiff has not produced any evidence to support its contention

that its rates are reasonable or to justify charging 90% more than other pain

management clinics and healthcare systems in the Metro Detroit area. See


                                     -7-
Case 2:20-cv-11080-GCS-DRG ECF No. 11, PageID.211 Filed 08/13/21 Page 8 of 8




Redacted Billing Charge Sheets, ECF No. 8-11, PageID.176; and Tami

Rockholt Report, ECF No. 8-12, PageID.180.

     Plaintiff has not established a genuine issue of material fact on two of

the elements of its claim. Plaintiff has not shown that Pettway incurred any

cost for its services and has not submitted any evidence to support its claim

that its charges in this case are reasonable. Now, therefore,

     IT IS HEREBY ORDERED that defendant’s motion for summary

judgment (ECF No. 8) is GRANTED.

     It is so ordered.

Dated: August 13, 2021

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                     August 13, 2021, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -8-
